Citation Nr: 9905828	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pericardial 
calcification, secondary to asbestos exposure.  

2.  Entitlement to service connection for pleural 
calcification, secondary to asbestos exposure.  

3.  Entitlement to service connection for a pneumoconiosis, 
secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1978 
to September 1982 and from April 1983 to April 1985.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

Although the pulmonary conditions of tuberculosis, 
bronchiectasis, and chronic bronchitis were previously denied 
by the RO in decisions that became final because the 
appellant did not elect to appeal them, the Board has 
determined that the appellant's current claim for service 
connection for a pneumoconiosis, secondary to asbestos 
exposure, is a separate claim that should be handled on a de 
novo basis.  

The appellant has raised the issue of entitlement to service 
connection for a fistula.  This claim is not inextricably 
intertwined with the current claim and has not been developed 
for appellate consideration by the RO.  Therefore, this 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence showing that the appellant 
currently has pericardial calcification.  

2.  There is no competent evidence showing that the appellant 
currently has current pleural calcification.  

3.  There is no competent evidence showing that the appellant 
currently has current a pneumoconiosis.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for pericardial calcification, secondary 
to asbestos exposure.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for pleural calcification, secondary to 
asbestos exposure.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. § 3.303(d) (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a pneumoconiosis, secondary to 
asbestos exposure.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. § 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for pericardial calcification, pleural 
calcification, and a pneumoconiosis, each secondary to 
asbestos exposure.  The evidence of record does not 
demonstrate that the appellant currently has pericardial 
calcification, pleural calcification, or a pneumoconiosis.  
Although a June 1992 VA medical record includes an historical 
notation of "+pericardial/pleural calcifications," and a VA 
form that indicates the appellant's disabilities include a 
pneumoconiosis, those references to each of those conditions 
is not supported by the medical findings in the claims file.  
A July 1997 VA pulmonary examination did not reveal the 
presence of any of the three conditions, and the examiner, in 
reviewing the claims file, noted that a March 1995 CT scan of 
the thorax revealed no evidence of pulmonary fibrosis or 
bronchiectasis, and that a January 1997 CT scan of the thorax 
revealed that the lungs were essentially clear, with no 
evidence of visible neoplastic lesions, pleural plaques, etc.  
A chest X-ray taken at the July 1997 examination showed no 
obvious calcifications of pleural or other structures seen, 
no identifiable evidence of asbestosis, normal diaphragmatic 
contours, and clear costophrenic angles.  The impressions 
were that the lung fields appeared clear and otherwise 
normal, and that positive evidence of exposure to asbestosis 
was not thought to be present.  

The Board notes that the second element of Caluza is not met 
because the service medical records do not show findings of 
pericardial calcification, pleural calcification, or a 
pneumoconiosis.  Furthermore, even if any of the three 
claimed conditions were currently manifested, the third 
element of a well-grounded claim is also not satisfied 
because the appellant has not provided any competent evidence 
that would show the required nexus between such pericardial 
calcification, pleural calcification, or a pneumoconiosis, 
and any injury or disease in service.  Although the appellant 
claims to have been exposed to asbestos during service, there 
is no competent medical opinion of record that indicates he 
has asbestosis or any asbestos-related disease.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  The biographical list of articles 
about asbestos submitted by the appellant is too general and 
inconclusive and, therefore, insufficient to make the 
appellant's claims plausible.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his residuals of pericardial 
calcification, residuals of pleural calcification, and a 
pneumoconiosis, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding a diagnoses of pericardial 
calcification, pleural calcification, and a pneumoconiosis.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for 
pericardial calcification, pleural calcification, and a 
pneumoconiosis, each secondary to asbestos exposure, are 
plausible or otherwise well grounded.  Therefore, they must 
be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claims, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in May 
1996.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for pericardial 
calcification, pleural calcification, and a pneumoconiosis, 
each secondary to asbestosis exposure, on the basis that they 
were not well grounded, the Board concludes that this error 
was not prejudicial to him.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  


ORDER

The claims for service connection for pericardial 
calcification, pleural calcification, and a pneumoconiosis, 
each secondary to asbestos exposure, are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

